DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed on 18 February, 2022. The amendments have been entered.

Disposition of Claims
Claims 1 and 8-24 are allowed.
Claims 2-7 and 25 are cancelled.

Claim Objections
Applicant’s amendment to claim 1 overcomes the claim objection set forth at pages 2-3 of the Non-Final Office Action mailed on 23 November, 2021. No new matter has been entered or presented with such amendments, and the objection to claim 1 is withdrawn.
Note, as claim 25 has been cancelled, the objections set forth in the Non-Final Office Action mailed on 23 November, 2021 have been withdrawn

Claim Interpretation
The claim interpretation set forth at pages 3-4 of the Non-Final Office Action mailed on 23 November, 2021 are incorporated herein.
Claim Rejections - 35 USC § 112
Applicant’s amendment to claim 16 overcomes the claim rejection under 35 U.S.C. 112(b) set forth at pages 5-6 of the Non-Final Office Action mailed on 23 November, 2021. No new matter has been entered or presented with such amendments, and the rejection to claim 16, and the dependent claims 17-20, is withdrawn.
Applicant’s amendment to claim 24 overcomes the claim rejection under 35 U.S.C. 112(b) set forth at pages 6-8 of the Non-Final Office Action mailed on 23 November, 2021. No new matter has been entered or presented with such amendments, and the rejection to claim 24 is withdrawn.
Note, as claim 25 has been cancelled, the objections set forth in the Non-Final Office Action mailed on 23 November, 2021 have been withdrawn

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Previous reasons for allowance were noted within the Non-Final Office Action mailed on 9 December, 2020, and have been incorporated herein.
Further, the prior art, when considered as a whole, either alone or in combination, does not reasonably disclose, teach, or suggest the claimed invention as set forth within the independent claims 1, 16 and 24, and thus, the dependent claims, so as to either anticipate or render obvious, absent impermissible hindsight reasoning. In particular, LONG (US 2020/0025641 A1), HOLDEN (US 2020/0340767 A1), and ANDBERG (US 6,787,718 B2) have been further identified close prior art, in addition to the teachings previously noted by SHARAF (US 8,897,013 B2) and BHATTI (US 6,826,948 B1). 
claim 1, claim limitations from now-cancelled, dependent claims 2-7 have been added, which prior to the proposed claim amendments presented within the After-Final Amendments, under AFCP 2.0, filed on 8 September, 2021, and later entered through the filing of the Request for Continued Examination on 15 September, 2021, had not been previously required collectively together, such that patentability required further search and consideration which extended beyond the scope of allotted time in AFCP 2.0 requests. In view of these combinations provided in independent claim 1, SHARAF taught combination blocks, generally designated as the combination 14/20 and 16/22 of which can be provided of a metal (due to the circuits of 20/22) and plastic (col. 5, lines 24-26), i.e., an insulator. These combination blocks are joined to form a chamber (18) therein (figures 1 and 3) which include a seam (202) incorporating a sealing member(200) surrounding the seam (figures 4a and 4b; figure 3 at location of 200). However, the sealing member is merely described as being formed as plastic or rubber (col. 5, lines 30-34). While, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination (MPEP §2144.07), SHARAF does not adequately disclose, teach, or suggest that the seal, equated to the additional sealing member, is capable of being conductive, in addition, to being electrically connected to the detecting probe. In fact, SHARAF does not disclose, teach, or suggest the detecting probe and determining circuit, so as to provide that the sealing member, 200, is capable or in electrical connection with such features. These features were reliant on the teachings of BHATTI. BHATTI taught the detecting probe (50) which could be positioned, at least, along a communication port (figure 2 of BHATTI), so as to provide the detecting probe along the insulator (16/22) which included the communication ports (70/72). In addition, BHATTI teaches as seal (location of 44; col. 3, lines 5-8), which is provided interior to the detecting probe, in 62) provided exterior to the detecting probe (at least contacts of the probe). However, as argued and noted by the Applicant in the Remarks file don 25 August, 2021, pages 12-13, BHATTI clearly states the materials of the seals to be water-activated material, such as hydrophobic polyurethane foam or resin, epoxy resin, sodium-polyacrylate gel, or simple plaster-of-paris, which are not electrically conductive, or capable of being electrically conductive, materials. As such, BHATTI does not reasonably teach that the seal is a conductive material and further electrically connected, or capable of achieving an electrical connection, to the detecting probe.  For these, reasons, SHARAF and BHATTI do not reasonably disclose, teach, or suggest the claimed invention, based on the combination of elements. LONG (US 2020/0025641 A1), HOLDEN (US 2020/0340767 A1), and ANDBERG (US 6,787,718 B2), further fail to adequately disclose, teach, or suggest, such features, and combinations of elements presented within independent claim 1. For example, LONG discloses seals (241 and 241) which are positioned around a seam (202; figure 2) wherein a detecting probe (400) is positioned within the seam, not beside the seam.  Further, LONG does not disclose the material of the combination blocks (200 and 100), except that 100 is a heat conducting plate, which would be understood to those having ordinary skill within the art to be a material which is capable of conducting heat (e.g., metal). More so, LONG does not provide the connection of the detection probe being normally electrically disconnected from the combination block, determined as a metal conductor, or that the seal located outside of the detecting probe (241) is particularly a conductive rubber ring and electrically connected to the detecting probe. The only disclosure of an electrical connection to the detecting probe is provided in paragraph 21, which is either to an indicating device or exterior system not further disclosed. HOLDEN, similarly, teaches a seal (235/326), in addition to positioning of seals between interfaces of adjacent members of a liquid-cooled heat par. 58), and a detecting probe (260) located within a seam between blocks (253/270; figure 8).  However, HOLDEN, similarly, does not reasonably teach that the seal is a conductive material and further electrically connected, or capable of achieving an electrical connection, to the detecting probe. Lastly, ANDBERG generically provides the components being cooled (82,84,86) being provided within a sealed environment, but does not discuss a particular seal being positioned as claimed and formed of a conductive material and further electrically connected, or capable of achieving an electrical connection, to the detecting probe. For these reasons, the prior art does not reasonably disclose, teach, or suggest the claimed invention, as characterized by independent claim 1,and the dependents thereof or those incorporating claim 1 by reference (claims 21-23).
As stated above, previous reasons for allowance were noted within the Non-Final Office Action mailed on 9 December, 2020, and have been incorporated herein, with respect to claims 16-20. Further, HOLDEN, is the only further relevant prior art which teaches at least a liquid-cooling device with more than one combination block being joined to form the liquid cooling conductor (figure 7). However, HOLDEN only teaches that plate, 270, may be formed as an insulator (such as electrically insulating), as described in paragraph 86. While an insulator could be determined either through electrical or thermal insulating, it is at least unclear the motivation to provide the plates of HOLDEN, as thermally insulating insulators. More so, doing such would necessarily render HOLDEN unsatisfactory for the intended purpose of cooling electronics via the heat sink. See MPEP § 2143.01 – V. Further, HOLDEN does not describe the structure of the combination blocks joined together, as claimed. While adequate teachings of the structure could modify a liquid-cooling device, such as HOLDEN, it is unclear the motivation to redesign the plates of HOLDEN, and absent some articulated reasoning with some rational underpinning to prima facie case of obviousness. See MPEP 2143.01 – IV.  For these reasons, the prior art does not reasonably disclose, teach, or suggest the claimed invention, as characterized by independent claim 16,and the dependents thereof.
Lastly, with respect to independent claim 24, it is at least provided “wherein a sealing member surrounds the seam or the communication port and located inside the detecting probe, another sealing member surround the seam or the connection port and located outside the detecting probe, the another sealing member is a conductive rubber ring and the conductive rubber ring is electrically connected to the detecting probe”, in combination with similar limitations to that of claim 1. As discussed previously with respect to claim 1, which recites the same limitation recited, the prior art does not reasonably disclose, teach, or suggest, such limitations. As such, the preponderance of evidence suggests the claimed invention being novel and new over the prior art, when considered as a whole, alone or in combination, does not, nor cannot, reasonably anticipate or render obvious the present invention as characterized by claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        3/9/2022